       Case 2:20-cv-00354-CG-KRS Document 14 Filed 05/20/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


 CAFE PLAZA DE MESILLA INC.,

        Plaintiff,

               v.                                   Civil Action No. 2:20-cv-00354-CEG-KRS

 CONTINENTAL CASUALTY CO.,

        Defendant.


               ORDER FOR EXTENSION OF TIME FOR MOTION TO DISMISS

       Pursuant to the parties’ stipulation (Doc. 6), it is hereby ORDERED that the date by

which Defendant must answer or otherwise file and serve a motion asserting defenses to

Plaintiff’s claims for relief is hereby extended, and the parties will abide by the following

schedule:

       (i)          Defendant will have forty-five (45) days from service of the Amended Complaint,

                    until June 15, 2020, to file its Motion to Dismiss;

       (ii)         Plaintiff will have forty-five (45) days from filing of Defendant’s Motion to

                    Dismiss, until July 30, 2020, to file its Response; and

       (iii)        Defendant will have thirty (30) days from filing of Plaintiff’s Response, until

                    August 28, 2020, to file its Reply.



                                                     _______________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE
